Citation Nr: 1640086	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy disorder of the bilateral upper and lower extremities, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973 with the United States Air Force, including service in Vietnam.
This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).  

The Veteran's appeal for service connection of a peripheral neuropathy disorder of the bilateral upper and lower extremities has previously been before the Board.  First, in March 2014, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA").  38 C.F.R. § 20.901(a) (2015).  In response, a July 2014 VHA medical report was secured and associated with the claims folder for consideration.  As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  Subsequently, in November 2014, the Board remanded this issue for additional development, to include the procurement of a VA examination and opinion.  These requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  


FINDING OF FACT

The Veteran's current peripheral neuropathy disorder of the bilateral upper and lower extremities began during, or was otherwise caused by, his active service.  

CONCLUSION OF LAW

The criteria for service connection of a peripheral neuropathy disorder of the bilateral upper and lower extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated January 2009, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

However, the Board notes the Veteran's medical records make several references to his application for and receipt of Social Security disability benefits.  Despite these references, no attempt has been made to request these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Regardless of this error, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities, the claim is substantiated, and there are no further notice and assistance requirements.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Entitlement to Service Connection for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA laws and regulations state that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam ("Vietnam") during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of this presumption, early-onset peripheral neuropathy is an enumerated disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Furthermore, effective September 6, 2013, the VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763- 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

However, if these statutory presumptions are not met, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant appeal, the Veteran is seeking service connection for a peripheral neuropathy disorder of the bilateral upper and lower extremities.  Throughout the duration of his appeal, the Veteran contends his current peripheral neuropathy disorder is the result of his exposure to herbicide agents while he served in Vietnam.  

Upon review of the evidentiary record, the Board concludes that the Veteran does not meet the presumptive standard for service connection of his peripheral neuropathy.  As a threshold matter, the Board finds credible evidence the Veteran was exposed to herbicides during his active service.  Specifically, the Veteran's DD214 shows he served one year of foreign service, and a service performance report shows that he served in Vietnam from at least November 2, 1971 to July 15, 1972.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  However, despite this exposure, the Board finds there is a lack of competent and credible evidence which establishes that the Veteran had a diagnosis of early-onset peripheral neuropathy that manifested to a degree of 10 percent within a year of his separation from active service or his exposure to herbicides in Vietnam.  

Although the Veteran has competently reported that he had symptoms within a year of discharge, he did not seek treatment for his symptoms until many years later.  Therefore, the evidentiary record does not contain any detailed evaluation of the Veteran's symptoms.  The first evaluation of the Veteran's peripheral neuropathy did not occur until three decades later, in 1993, at a time when the Veteran's symptoms became more severe.  See November 1992 Neurology Evaluation.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as symptoms of numbness and pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as a clear diagnosis of early-onset peripheral neuropathy or the etiology of such a disorder.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is therefore not entitled to service connection for "early-onset" peripheral neuropathy on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).

Nevertheless, although the Veteran does not meet the criteria for presumptive service connection, he may still be awarded service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994);  McCartt v. West, 12 Vet App 164 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As will be discussed in further detail below, the Board finds that the evidence for and against the Veteran's claim for direct service connection of his peripheral neuropathy disorder of the bilateral upper and lower extremities is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

As to the first element of service connection, the medical evidence shows the shows the Veteran has a current diagnosis of bilateral upper and lower peripheral neuropathy.  See Private Treatment Records from Dr. R.S., dated November 1993, VAMC Northport Neurology Report, dated September 1996; Cleveland VA Neurology Outpatient Clinic Note, dated February 2002; and November 2014 VA Medical Examination.  Accordingly, the Board finds the first element of service connection is met. 

A review of the Veteran's STRs does not reflect any complaints of or treatment for neuropathy or paresthesia during his active duty service, from July 1969 through July 1973.  However, as noted above, the Veteran contends his current disability is the result of his exposure to herbicides while serving in Vietnam.  See June 2003 Statement from Veteran.  The Court has held a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  As discussed above, the Board finds credible evidence the Veteran was exposed to herbicides during his active service.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).

The remaining determination the Board must make is whether there is a causal link between the Veteran's exposure to herbicides and his current disability of peripheral neuropathy of the bilateral upper and lower extremities.  The Board notes that the record contains several favorable and unfavorable medical nexus opinions.  In reviewing these opinions, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That being said, the Board will now discuss the strengths and shortcomings of the available medical opinion evidence.  

The Veteran was afforded a VA examination in April 2009.  Following an examination of the Veteran and a review of his medical files, the examiner concluded he could not opine, without resorting to speculation, whether the Veteran's disability was due to or related to herbicide exposure.  See April 2009 VA Examination.  In formulating this response, the examiner explained that although there had been "a full and exhaustive workup for all known causes of peripheral neuropathy no etiology [had been] found to date."  The examiner discussed the Veteran's early diagnosis of a "hereditary" neuropathy, but also referenced subsequent EMG testing reports which "contradict this conclusion and state the neuropathy was acquired."  However, due the lack of "medical literature support or consensus," the examiner stated any opinion as to an etiology would be speculative.  

This April 2009 VA examination and opinion does not weigh against the Veteran's claim for direct service connection.  The Board finds that this April 2009 opinion highlights the inconclusive etiology of the Veteran's current disability, as it cites to clinical examples which contradict the initial diagnosis of a hereditary condition.  A conclusion that an etiology opinion is not possible without resort to speculation is a medical opinion and may be relied upon by the Board if the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this instance, the Board finds this opinion explains why it would be speculative to opine as to an etiology of the Veteran's current disease and is therefore probative.  Furthermore, the Board finds this opinion to be probative as it documents the evolution of the Veteran's diagnosis, from a hereditary condition, to a disease of unknown origin.  

A July 2009 private neurological evaluation, similarly highlights the scientific difficulty in determining an etiology for the Veteran's peripheral neuropathy. Following a review of the Veteran's medical history, Dr. A.J., concluded the Veteran has "an acquired neuropathy or mixed type."  See July 2009 VA Neurology Outpatient Clinic Note.  Dr. A.J. continued to explain that, "the type of neuropathy (hereditary or axonal) does not confirm or deny the nature of the neuropathy as hereditary or acquired" because there are forms of each.  Specifically, Dr. A.J. listed "well known, clinical examples," of peripheral neuropathy that are diagnosed as hereditary, but present with clinical signs of an acquired disorder and vice versa.  See July 2009 VA Neurology Outpatient Clinic Note.  Dr. A.J. then states the Veteran's current symptoms and "clinical presentation [is] unlikely to be neuropathy related" to various genetic disorders, including "Leukodsytrophy, Fabry's [Disease], Abetalipoproteinemia, Refsum's [Disease], or Porphyria."  Furthermore, Dr. A.J. opined that even if the Veteran's neuropathy were hereditary, "it may be as likely as not that his in-service exposure to Agent Orange contributed to an earlier onset of his symptoms." See July 2009 VA Neurology Outpatient Clinic Note.

The Board finds this July 2009 neurological assessment to be probative.  First, Dr. A.J. reviewed the Veteran's medical history and provided a clinical explanation as to why to the Veteran's current disability could not be certain, enumerated, types of hereditary neuropathies.  While this explanation did rule out the possibility the Veteran's peripheral neuropathy could be a different type of hereditary neuropathy, it does show that the Veteran's disorder cannot be easily classified as a "hereditary neuropathy," as it was in the initial 1993 diagnosis.  Secondly, Dr. A.J. went on to explain that determining the etiology of the Veteran's disability could produce a false conclusion, as there are "well known, clinical examples," of peripheral neuropathy that present with both acquired and hereditary features.  The Board notes that these statements are both well-reasoned and supported by a sound medical explanation.  Furthermore, the Board finds Dr. A.J.'s conclusion that the Veteran's exposure to Agent Orange could have contributed to an earlier onset of the Veteran's disability to be probative.  The Board finds that this opinion represents a reasonable approximation, based upon a thorough review of the Veteran's medical history and Dr. A.J.'s medical expertise.  In sum, the Board finds the opinion of Dr. A.J., at the very least, undermines the 1993 diagnosis of a "hereditary" peripheral neuropathy, and provides circumstantial evidence of a nexus between the Veteran's current disability and his in-service herbicide exposure.  

The Board further notes the evidentiary record provides additional circumstantial evidence linking the Veteran's current disability to his in-service herbicide exposure.  For example, in August 2008, VA physician Dr. E.D., Ph.D., opined there was a "reasonable" nexus between the Veteran's in-service herbicide exposure and his current disability.  See August 2009 VA Pain Management Clinic Note.  In reaching this conclusion, Dr. E.D., referenced the Veteran's extensive diagnostic history and lack of clinical findings showing significant diabetes mellitus, alcohol use, autoimmune disease, undeclared malignancies, or heavy metal exposure.  As these contributing factors had been ruled out, Dr. E.D. concluded it was "reasonable" to infer a link between the Veteran's in-service herbicide exposure and his current disability.  The Board finds this opinion, even though it lacks the detailed clinical analysis as that of Dr. A.J.'s, to be probative. 

That being the positive medical nexus evidence, the Board will now discuss the negative opinion evidence.  Notably, following a March 2014 remand, the Board requested an expert medical opinion from a VHA neurologist, Dr. R.S.  See March 2014 Board VHA Request Letter and July 2014 VHA Medical Opinion Letter.  In a July 2014 response letter, Dr. R.S. opined that it was "unlikely (less than 50 percent)" that the Veteran's neuropathy resulted from herbicide exposure.  Dr. R.S. reasoned that although the Veteran reported symptoms of paresthesia as early as 1973, he did not experience a disability of 10 percent or greater within a year of his separation from service.  Furthermore, Dr. R.S. opined the Veteran's current disability could not be "attributable" to his in-service herbicide exposure because there is "no conclusive affirmative evidence of an association of [Agent Orange] to delayed [onset] chronic neuropathy.  In reaching this conclusion, Dr. R.S. cited to medical literature, specifically a report titled Veterans and Agent Orange: Update 2012, which found "inadequate or insufficient evidence to determine whether there is an association between exposure of [herbicides] and delayed-onset chronic neuropathy."

The Board finds this rationale fails to cite to or reference other portions of the medical literature which supports a nexus between herbicide exposure and delayed-onset neuropathy.  Specifically, in the recent amendments made to 38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e), VA has relied on the National Academy of Sciences ("NAS") to evaluate scientific literature for possible associations between disease and exposure to herbicide agents.  In the report titled Veterans and Agent Orange: Update 2010, published in September 2011, NAS concluded that there is "limited or suggestive evidence of an association" between exposure to the chemicals of interest (the herbicide agents) and "early-onset peripheral neuropathy that may be persistent," and that some exposed individuals continued to exhibit neurological symptoms several years after exposure.  NAS noted that in cases of an immediate response of peripheral neuropathy following exposure, stabilization or improvement is the rule after exposure ends, but that the recovery may not be complete and there may be persistent subclinical effects that are not immediately apparent but that may be detected by detailed examination and testing.  
See http://www.nap.edu/catalog.php?record_id=13166 (last visited Sept. 27, 2016).

Similarly, in the Veterans and Agent Orange: Update 2012, report, NAS concluded that "the results of further studies of the long-term sequelae of the exposures also suggest persistence of symptoms either permanently or over years."  The report then explained that no data has suggested a link between exposure to herbicides and the development of delayed-onset chronic neuropathy many years after termination of exposure for those individuals who did not originally complain of early-onset neuropathy.  See https://www.nap.edu/read/18395/chapter/13#802 (last visited Sept. 23, 2016).

Therefore, based upon a review of the medical literature, the Board finds Dr. R.S.'s conclusion and rational to be misleading.  Specifically, the NAS reports conclude that data has not shown a link between herbicide exposure and delayed-onset chronic neuropathy, for those individuals who did not experience symptoms proximate to their herbicide exposure.  However, the NAS reports concede that there is a link between herbicide exposure and chronic symptoms which wax and wane in degree of severity over time.  The latter conclusion is overlooked in the opinion and rationale of Dr. R.S.  In fact, the Board finds that the Veteran's disability plausibly fits within this pattern of symptomology, as the Veteran competently and credibly reported symptoms of "on and off paresthesia" within a year of his separation from active service.  See February 1996 VA Medical Examination.  The Veteran further reported his symptoms gradually worsened through the 1980s and became chronic in the late 1980s and 1990s.  See April 2009 VA Medical Examination.  Therefore, the Board finds the opinion provided by Dr. R.S. is of limited probative value, because it does not thoroughly evaluate the scope of the Veteran's complaints and symptomology. 

Lastly, the Board notes there is a second negative nexus opinion from a November 2015 VA medical examination.  See November 2015 VA Medical Examination.  Notably, the examination was requested following a November 2014 Board remand.  In the remand order, the Board requested the medical examiner to address whether the Veteran's current disability could have been aggravated or caused by the Veteran's military service.  See November 2014 Board Remand.  However, in the November 2015 VA examination, the examiner opined the Veteran's peripheral neuropathy did not manifest itself within a year of service, and therefore was not service connected.  See November 2015 VA Examination.  This explanation only addresses the elements of presumptive service connection.  There is no discussion or explanation provided as to whether the Veteran's current disability was caused or aggravated by his military service.  As such, the Board finds this November 2015 VA opinion to be inadequate and of little probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that is error for the Board to rely on an inadequate opinion). 

After evaluating the medical nexus opinion evidence of record, the Board is left with a combination of both positive and negative nexus opinions regarding the Veteran's peripheral neuropathy.  While the Board finds the positive medical nexus opinions are of greater probative weight, there are no opinions which directly state the Veteran's current peripheral neuropathy disorder is at least as likely as not caused by his in-service exposure to herbicides.  Therefore, these opinions provide circumstantial evidence connecting the Veteran's current disability to his military service.  As for the negative medical nexus opinion, the Board finds flaws in the reasoning and logic of the July 2014 VHA letter and opinion.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In light of the foregoing, the Board concludes that the evidence for and against the Veteran's direct service connection claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for bilateral upper and lower peripheral neuropathy is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a peripheral neuropathy disorder of the bilateral upper and lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


